Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to advertising. 
Claims 1-10 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., a system).
 Although claims 1-10 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recite receiving a signal from a computing device, sending advertising data, storing data, receiving selection, notifying, receiving location of the device and sending advertisement. 
Claim 6 recites receiving a signal from a computing device, sending advertising data, storing data, receiving selection, notifying, receiving location of the device, sending advertisement, receiving paly rate bid  and receiving selection. 
The limitation of receiving readiness, receiving selecting of location, processing the selection, receiving a signal (being at a location) and transmitting the advertisement content a device  covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a server, user device and display device in communication with each other for providing advertisement, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (transmitting advertisement based on user selected location and rate). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a server, user device and a display device for generating requesting, selecting (location and pay rate) and providing advertisement. The claims as a whole merely describe how to generally apply the concept of providing advertisement on a display device. The server, user device and display device, in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server, user device and a display device. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0055]-[0060]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-5, and 7-10 merely add further details of generic devices recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-5, and 7-10, are patent ineligible. Hence, claims 1-10 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sadovsky et al. (US 2019/0362391 A1) as and further in view of  Mayfield et al. (WO 2016/054415 A1).
Claim 1:
Sadovsky teaches an advertisement device (digital display 2) (fig. 1, 2);
a user computing device coupled to the advertisement device (mobile device 3)(see fig. 1, 2); and
a server having a memory storing advertisement data (central service and ad database) (see fig. 1), , wherein the user computing device is coupled to the server through a connection established by an app operating on the user computing device, and wherein the server is programmed to:
receive a signal from the user computing device that the advertisement device is ready for
advertising in response to the user computing device accessing the system ( location signal of the device) (see [0019]-[0023]);
automatically process the signal and send for display on the user computing device the
advertisement data stored in the server, comprising available advertisement locations and pay rate for each of the available advertisement locations (affiliate signs up and downloads app to their mobile device and when ready to display ads simply activates the App, .. affiliate can earn money) (see [0007], [0026]-[0030], [0048]);
receive a signal comprising a location selection from the user computing device and
automatically process the location selection; send a notification to the user computing device that the location selection is reserved and directions from a location of the user computing device to the reserved location selection (the central station registers affiliates and Affiliate can earn money based on its location) (see [0003]-[0007);
receive a signal from the user computing device that the user computing device and the
advertisement device are at the reserved location selection; and send advertisement content to the user computing device, wherein the user computing device sends the advertisement content to the advertisement device for display (the central service continually tracks the affiliate’s location and based upon the affiliate present location ads are pushed to the smartphone and the ads are displayed on the display device) (see [0022]).
 Sadovsky teaches that the advertisers pay or compensate affiliate failed to teach data stored comprising of available advertisement locations and pay rate for each of the available locations.  
 Mayfield teaches receive storing advertising location and pay rate for the locations (see [0035]-[0040], [0054]-[0056]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention is filed to incorporate Mayfield’s pay rate in Sadovsky’s advertising system in order to solicitate affiliates and entice them by offering the pay rate. 

Claim 2:
Sadovsky/Mayfield teaches wherein the advertisement device is a sign having a digital screen (see fig. 1, 2, Mayfield [0005]-[0006]).
Claim 4:
Sadovsky/Mayfield wherein the advertisement device further comprises a controller
that connects and communicates with the user computing device (smartphone is in local communication (BLUETOOTH) with the display device and hence the ads are displayed)(see [0022], Mayfield [0006]).

Claim 6:
Sadovsky teaches an on-demand advertisement system comprising:
an advertisement device (digital display 2) (fig. 1, 2) ;
a user computing device coupled to the advertisement device(mobile device 3)(see fig. 1, 2); and
a server having a memory storing advertisement data, wherein the user computing device is coupled to the server through a connection established by an app operating on the user
computing device, and wherein the server is programmed to (central service and ad database)  (see fig. 1):
receive a signal from the user computing device that the advertisement device is ready for
advertising at a location in response to the user computing device accessing the system ( location signal of the device) (see [0019]-[0023]);
automatically process the signal and send for display on a plurality of business computing
devices (a store, restaurant or nay type of location offering a service or product), operator data stored in the server, including advertisement location of an operator and a request for advertising) with the operator (central server only serving to enroll affiliates, compensate them and set up local ad sources)(see [0024]);
the user computing device sends the advertisement content to the advertisement device for display(the central service continually tracks the affiliate’s location and based upon the affiliate present location ads are pushed to the smartphone and the ads are displayed on the display device) (see [0022]).
Sadovsky failed to teach receive a signal from each of the plurality of business computing devices comprising a pay rate bid to engage the operator to advertise; automatically process the signal and send for display on the user computing device each of the pay rate bids from the plurality of business computing devices; 
However, Mayfield teaches receive a signal from the user computing device comprising a selection of one of the pay rate bids; and send advertisement content to the user computing device, wherein the user computing device sends the advertisement content to the advertisement device for display (see [0035]-[0040], [0054]-[0056]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention is filed to incorporate Mayfield’s pay rate bids in Sadovsky’s advertising system in order to solicitate affiliates and entice them by offering the pay rate. 
Claim 7:
Sadovsky teaches wherein the advertisement device is a sign having a digital screen (see fig. 1, 2).
Claim 9:
Sadovsky wherein the advertisement device further comprises a controller
that connects and communicates with the user computing device (smartphone is in local communication (BLUETOOTH) with the display device and hence the ads are displayed)(see [0022]).

Claims 3, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sadovsky in view Mayfield and further in view of Wang et al. (CN 108962027 A).

Claims 3, 5, 8, 10:
Sadovsky teaches wherein the digital screen comprises of any type of display with the scope of the invention, however failed to explicitly disclose a flexible digital screen, an LED screen, or an OLED screen. Wang teaches outdoor advertising using a flexible screen, OLED or LED with light material and suppling a barrier (see under Summary). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to know that the screen types in Sadovsky would include the screen types in Wang, since they are one of the most widespread display means for indoor or outdoor advertising.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688